Citation Nr: 0301797	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  98-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
mental disorder.

2.  Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Thomas Wolff, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
August 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which it was determined that new 
and material evidence had not been submitted to reopen a 
previously-denied claim of entitlement to service connection 
for a mental disorder.  

In March 2002, the Board sought additional development of 
this case, in the form of an opinion by a VA medical expert; 
such an opinion was thereafter received.  The veteran's 
representative was furnished with a copy of that opinion, and 
with a 60-day period within which to submit additional 
evidence or argument.  The veteran's representative advised 
the Board that the veteran had no further evidence or 
argument to present.

A personal hearing was held before the undersigned Board 
Member, sitting at the St. Petersburg RO, in September 2001.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a mental 
disorder was denied by the RO in February 1996.  The veteran 
was notified of that decision, and of appellate rights and 
procedures, but did not indicate disagreement therewith 
within the one-year period for such action.

2.  The evidence associated with the claims file since 
February 1996 is both new and material, and serves to reopen 
the veteran's claim.

3.  A mental disorder, characterized as a psychotic disorder, 
initially began during the veteran's period of active 
service.


CONCLUSIONS OF LAW

1.  A February 1996 RO decision, whereby service connection 
for a mental disorder was denied, is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  Evidence received since February 1996 is new and 
material, and the veteran's claim for service connection for 
a mental disorder has been reopened.  38 U.S.C.A. §§ 5108, 
5121(a) (West 1991); 38 C.F.R. § 3.156(a) (2002). 

3.  A psychotic disorder was incurred during wartime service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Service Connection for a Mental Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  In addition, service connection 
may be awarded for certain enumerated disorders, to include 
psychosis, when manifested to a certain degree within a 
specified period (usually one year) after service.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

The Board notes that a prior claim by the veteran of 
entitlement to service connection for a mental disorder was 
denied by the RO in February 1996, and that no disagreement 
therewith was indicated within one year following notice by 
VA of that decision, and of appellate procedures.  As 
indicated above, the current appeal has been classified by 
the RO as one in which new and material evidence has not been 
submitted, such that the claim could be reopened.  However, 
the Board, when presented with a decision by the RO on that 
matter, must determine that new and material evidence was 
presented or secured, making RO determination in that regard 
irrelevant.  Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).  In this case such evidence has been received, and in 
fact provides the basis for the grant of the veteran's claim.  
Further inquiry into the question of whether the claim has 
been reopened is, accordingly, irrelevant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The report of the veteran's service entrance examination is 
not associated with his claims folder.  However, service 
medical records show that he was hospitalized beginning in 
December 1973, approximately six weeks following his entrance 
into service, for what was ultimately diagnosed as psychotic 
organic brain syndrome, with drug intoxication, resolved; 
drug dependence, amphetamine and hallucinogenic type; and 
passive dependent personality.  Post-service medical records 
indicate repeated treatment for mental problems, variously 
diagnosed.

In March 2002, the Board requested that a VA medical expert 
ascertain, based upon review of the veteran's claims file, 
whether or not the veteran's current psychiatric disorder was 
related to his period of service.  The expert found, in 
pertinent part, as follows:

...the [veteran] has evidence to suggest 
that separate from his considerable 
problems with polysubstance abuse he does 
have evidence of a psychotic 
disorder....There is evidence that suggests 
that the psychosis did become manifest 
when the [veteran] at age 19 was served 
(sic) in the United States Navy....[I]n my 
opinion it is as likely as not that the 
veteran's psychotic disorder is related 
to his period of service.

In brief, the medical evidence, in the form of the expert 
opinion solicited by the Board, demonstrates that the 
veteran's current mental disorder, characterized as a 
psychosis, is related to his period of service.  See 
38 C.F.R. § 3.303(d) (2002).  (It is noted that the finding 
that the veteran's psychosis is related to his service 
renders irrelevant any inquiry into whether this disorder was 
manifested to a compensable degree within one year 
thereafter.)  The Board accordingly concludes that service 
connection for a psychotic disorder is warranted.



II.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  Neither obligation has been addressed in this 
case; however, since the decision rendered herein is a 
complete grant of the benefits sought, any failure by VA to 
address the requirements of the VCAA is harmless and does not 
prejudice the veteran.  See Bernard, supra.  




ORDER

New and material evidence having been submitted, the claim 
for service connection for a mental disorder is reopened.  

Service connection for a psychotic disorder is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

